Dear Mr. Donovan:
The Attorney General's Opinion you have requested through Diana S. Williamson, Executive Director of the Governor's Commission on Indian Affairs, has been assigned to me for research and response.  As I understand it, the question posed by Mrs. Williamson may be summarized as follows:
           In light of Act 391 of 1987, which gave minority status to Native Americans, for purposes of affirmative action, is it legal for local school systems, in matters of desegregation, to report their student count simply as "black" and "not black"?
It would appear that Act 391 of 1987, which became LSA-R.S.23:1007, addresses a fairly specific area and is not applicable to the matter of desegregation of public schools in Louisiana. In pertinent part LSA-R.S. 23:1007 provides as follows:
           ". . . Whenever any employer in the state sponsors or initiates a program of affirmative action designed to cure or eradicate the effects of discrimination in employment, and the intent of such program is to affect the recruitment, selection, appointment, promotion, or other personnel procedures or functions in a manner so as to insure equal employment opportunity for minorities, the term `minority' means. . . ." (Emphasis Added).
It would appear that this statute is applicable only to affirmative action programs designed to "cure or eradicate the effects of discrimination in employment."  We do not believe that this statute is applicable to matters of desegregation of public schools.
I have discussed this matter with Mrs. Williamson and have been advised, that East Baton Rouge Parish is one of the local school systems about which concern has been expressed to her.  I therefore contacted a representative of that school system and inquired as to their reporting practices.  I was advised that the school system makes two reports.  The first is made to the federal court and is in terms of "black" and "non-black" students.  This is apparently the way that the court has directed the reports to be made.  I was further advised that the school board also reports the ethnic makeup of its student enrollment to the State Department of Education in terms of black, white, oriental, hispanic and American Indian. Additionally, I was told that the school system has, in the past, applied for grant money, in connection with its Native American student population.
We were advised by a representative of the State Department of Education that their office requires, under the provisions of LSA-R.S. 17:22(7), all local public school systems to report statistics on the ethnic makeup of their student enrollment. The ethnic categories which must be reported are: American Indian, black, white, oriental, and hispanic.  We cannot say what each local public school system, which is functioning under a federal court desegregation order, is being required to report to the court, concerning the ethnic makeup of their student enrollments.  However, it would seem apparent that where local school systems are reporting student enrollments, to the federal courts, as "black" and "non-black", that is probably the manner in which the federal courts have directed them to report.  It would further appear that local school systems are being required to report, to the State Department of Education, the ethnic makeup of their student enrollments, including Native Americans.
I  trust that the foregoing adequately answers the question you have asked.  However, if additional information is needed, please do not hesitate to contact this office.
Yours very truly,
                           RICHARD P. IEYOUB Attorney General
                           BY: JAMES A. SMITH, II Assistant Attorney General
RPI/JAS:pb 2598s